Citation Nr: 0416378	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1976.

This appeal arose from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, claimed as "mental condition". 

The veteran testified at a personal hearing which was chaired 
by a Decision Review Officer (DRO) in July 2003.

Issue not on appeal

The January 2002 RO decision also denied the veteran's claim 
of entitlement to service connection for a skin condition, 
pseudofolliculitis barbae.  The veteran appealed that denial.  
In a December 2003 decision, the DRO granted service 
connection for pseudofolliculitis barbae and assigned a 10 
percent disability rating.  Later in December 2003, the 
veteran expressed satisfaction with that decision and he 
specifically stated that he did not wish to appeal that 
decision.   


FINDINGS OF FACT

1.  The medical and other evidence of record does not 
indicate than an acquired psychiatric disability was present 
in service or for many years thereafter.

2.  The medical and other evidence of record does not 
indicate that there is any relationship between the veteran's 
currently diagnosed acquired psychiatric disability and his 
military service.




CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for an 
acquired psychiatric disability.  In substance, he contends 
that he had depression in service and that his currently 
diagnosed depressive disorder is related to his military 
service.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
2003 statement of the case (SOC) and the December 2003 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations.  More significantly, a letter was sent 
to the veteran in July 2001 which was specifically intended 
to address the requirements of the VCAA.  Crucially, the 
veteran was informed by means of that letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letters explained 
what the evidence must show to establish service connection, 
and further explained that VA would obtain VA medical records 
and would make reasonable efforts to help him get relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that this letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that the July 2001 letter 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since expired.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in January 2002, prior to the 
expiration of the one-year period following the July 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the record on appeal contains the veteran's 
service medical records, as well as recent VA medical 
reports.  

The RO obtained what appeared to be the veteran's complete 
service medical records in October 2001.  The veteran and his 
representative have contended that he saw a psychiatrist for 
depression while he was in military service and that such 
record or records are missing.  Accordingly, the DRO 
initiated a search request with the National Personnel 
Records Center (NPRC).  In August 2003, the NPRC reported 
that no additional service medical records could be located. 
 
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records. 
Specifically, the Federal Circuit stated that VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them. See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
In this case, the RO has made two attempts to locate the 
veteran's service medical records.  The NPRC has indicated 
that no additional service medical records reports could be 
located. The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The veteran has been duly notified of the results of the NPRC 
search in August 2003.  See the December 2003 SSOC, page 8.  
Although through his representative he has reiterated that he 
believes that certain service medical records are missing, 
[see the May 2003 written brief presentation, page 4], he has 
not furnished such records. 

In short, expending further effort to locate the purportedly 
missing service medical records would be futile.  In the 
opinion of the Board, concerns voiced by the Federal Circuit 
have been satisfied in this case by the second request for 
service medical records. 

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
In this case, there are numerous recent evaluations of the 
veteran of record, which as discussed below include diagnoses 
of dysthymia.  

The Board has given thought as to whether a medical nexus 
opinion need be obtained.  For reasons explained immediately 
below, the Board has concluded that no such opinion is 
necessary.

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2003); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

As will be discussed in more detail below, the evidence does 
not support the veteran's contention with respect to the 
existence of in-service acquired psychiatric problems.  In 
the absence of such evidence, a remand for a medical nexus 
opinion would serve no useful purpose.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.103 (2003).  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  As noted in the Introduction, he 
testified at a DRO hearing in July 2003.  The veteran's  
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. 
§§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2003). 
With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2003).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  See 38 C.F.R. § 3.303(b) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual background

The veteran's service medical records are pertinently 
negative with respect to an acquired psychiatric disability.  
The veteran was, however, identified as having a substance 
abuse problem.  In July 1975, he was placed on limited duty 
(no duty requiring a security clearance).  

In an October 1975 report of medical history which was 
completed and signed by the veteran in connection with his 
separation from military service, he responded "no" to the 
questions concerning frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.

There are no pertinent medical or other records for a period 
of approximately twenty years after service.  

In November 1995, the veteran spent four weeks at a VA 
substance abuse treatment facility for rehabilitation.  
Diagnoses included crack cocaine dependence; marijuana 
dependence; and alcohol abuse.  An acquired psychiatric 
disorder was not diagnosed.  

Of record are recent VA inpatient outpatient treatment 
reports, most recently in March 2003.  These records include 
diagnoses of dysthymia, as well as cocaine, marijuana and 
nicotine dependence with a history of polysubstance abuse 
including injection drug use and alcohol abuse. 

During his personal hearing in July 2003, the veteran 
testified that he saw a psychiatrist "more than one time" 
when he was in the service in Germany.  He further testified 
that at the time he denied having psychiatric problems 
[hearing transcript, pages 4, 7].  The veteran further 
testified that he was incarcerated from 1984 to 1994 and that 
he did not receive treatment for a mental disorder in prison, 
or during the time between his discharge form military 
service and his incarceration, that is from 1976 to 1984 
[hearing transcript, pages 5, 8].

Analysis

The veteran is seeking service connection for an acquired 
psychiatric disability.  In essence, he contends that he had 
depression in service and that he went to a psychiatrist.  As 
discussed above, records of such visits were sought by the 
RO; the NPRC indicated that no such records could be located.  

Further, while acknowledging substance abuse in service the 
veteran contends that such was a form of self medication for 
underlying psychiatric problems.
In this connection, the Board observes that the veteran does 
not appear to be seeking service connection for polysubstance 
abuse, the presence of which is amply demonstrated in the 
medical records.  As discussed in the law and regulations 
section above, service connection cannot be granted for 
alcohol and/or drug abuse in any event.

As noted above, in order for service connection for an 
acquired psychiatric disability to be granted, three elements 
must be present: (1) a current disability; (2) in-service 
incurrence of such disability; and (3) medical nexus.  See 
Hickson, supra.

The evidence includes a medical diagnosis of a current 
acquired psychiatric disability, dysthymia, satisfying 
Hickson element (1). 

With respect to element (2), there is no objective evidence 
of an in-service acquired psychiatric disorder.  The 
veteran's service medical records are pertinently negative, 
and the veteran himself denied psychiatric symptomatology in 
the October 1975 report of medical history signed by him.

The veteran's principal contention appears to be that he was 
treated for psychiatric problems during service.  In 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

With respect to the veteran's sworn testimony that he saw a 
psychiatrist in service, the hearing testimony is internally 
inconsistent in that at one point he appeared to indicate 
that he sought psychiatric help for depression while at 
another point he stated that he denied psychiatric 
symptomatology to the military psychiatrist [compare pages 4 
and 7 of the hearing transcript].  The Board again notes that 
the veteran denied psychiatric symptomatology in connection 
with his separation physical examination.  

It is possible, based on a reading of the veteran's hearing 
testimony, that he may have been referred to a military 
psychiatrist because of his substance abuse problems; that he 
denied psychiatric problems, as he has testified; that no 
psychiatric treatment was deemed to be necessary; and that no 
record of the interview(s) was preserved.  Whether or not 
this was actually the situation, the objective record does 
not indicate that the veteran received psychiatric treatment 
in service.  To the extent that the veteran now claims that 
he received psychiatric treatment for depression in service, 
his current contentions are outweighed by the utterly 
negative service medical records.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

In short, whether or not the veteran actually saw a 
psychiatrist in service, a preponderance of the evidence of 
record, including some of the veteran's own statements, 
indicates that he was not experiencing psychiatric symptoms 
in service and that his problem was substance abuse.  Hickson 
element (2) has therefore not been satisfied and the 
veteran's claim fails on that basis.

Turning to Hickson element (3), there is of record no medical 
opinion which serves to link the veteran's currently 
diagnosed dysthymia and his military service.  Indeed, none 
of the recent treatment records even mentions the veteran's 
military service.

The veteran has not specifically indicated that there is a 
relationship between his current dysthymia and his military 
service, although such is strongly implied.  In any event, he 
is not competent to opine on medical matters such as 
etiology.  See  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

As discussed above, because there is no evidence of an 
acquired psychiatric disability in service, VA is under no 
obligation to secure a medical nexus opinion under 38 C.F.R. 
§ 3.159 and Charles.  In short, Hickson element (3), medical 
nexus, has not been met.  See Rucker v. Brown, 10 Vet. App. 
67 (1997) [where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required].

The Board additionally observes that no specific contentions 
concerning continuity of symptomatology have been advanced.  
Indeed, there is no medical evidence showing a diagnosis of 
an acquired psychiatric disability until approximately 2001, 
when the veteran initially filed his claim of entitlement to 
service connection.  The record on appeal shows no medical 
treatment whatsoever for twenty years after service, and 
during his hearing the veteran confirmed this.  

To the extent that the veteran is implicitly contending that 
he had depression in service which continued for decades 
thereafter, this is outweighed by the pertinently negative 
medical history, which has been described above.  In 
addition, the long interval between the veteran's service and 
his filing the claim of entitlement to service connection 
weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Moreover, in Voerth v. West, 13 Vet. App. 117, 120-1 (1999), 
the Court stated that there must be medical evidence 
demonstrating a relationship between a veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a layperson's 
observation is competent.  Such evidence is lacking in this 
case.

In short, for the reasons and bases expressed immediately 
above, the Board concludes that Hickson elements (2) and (3) 
have not been met as to the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability.  A 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for an acquired psychiatric disability is 
denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



